Per Ouriam:

Under the decision rendered at the present session of the court in the case of The State v. Bowles, ante, p. 821, the indictment in this case was properly signed. The matter of misjoinder was not raised by the motion to quash, but since it is argued by both parties, and might be raised again, it is proper to say that the indictment was sufficient in this respect. (The State v. Meade, 56 Kan. 690, 44 Pac. 619; The State v. Schweiter, 27 id. 499; The State v. Hodges, 45 id. 389, 26 Pac. 676; The State v. Bussey, 58 id. 679, 687, 50 Pac. 891; The State v. Stevens, 56 id. 720, 44 Pac. 992.)
The judgment of the district court quashing the indictment is reversed, and the cause remanded.